DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a sensing module” and “a communications module” in claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 12-13, 15 and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2014/0367401 to Stralin et al.

1-8, 10, 12-13, 15 and 18-20, Stralin discloses and shows in Figures 1 and 3-4, a consumable sheet-product level monitoring system for association with a sheet-product filled consumable package (par. 1), comprising: 
a housing (2) (applicant’s receiver) for receiving the consumable package (3) upon insertion thereof (par. 7, 71-73); 
at least one sensor (11) associated with at least one opening (4) in the receiver (par. 36, 59, 74, 77); 
a sensing module (14) for receiving sheet-product level data from the at least one sensor (par. 59, 74-76); 
a communications module capable of: communicating the sheet-product level remaining in the consumable package to at least a mobile device display and over at least one network to at least one back end module (par. 50-51, 79, 90, 103, 105, 107).  
[claim 2] wherein the receiver comprises a durable container (par. 1, 44, 71, 89-90);  
[claim 3] wherein the durable container is repeat-use (par. 1, 44, 71, 89-90);
[claim 4] wherein the sheet-product comprises a stack (par. 1, 44, 71, 89-90);
[claim 5] wherein the sheet product comprises a roll (par. 1, 44, 71, 89-90);
[claim 6] wherein the at least one sensor is in a lid of the receiver (Figure 1);
[claim 7] wherein the receiver is generic (par. 1, 44, 71, 89-90);
[claim 8] wherein the at least one sensor comprises a proximity sensor (par. 5-6, 9, 22, 112);  
[claim 10] wherein the at least one sensor comprises at least one of a time-of-flight, infrared and ultrasound sensor (par. 5-6, 9, 22, 112);

[claim 13] wherein the at least one sensor is passive (par. 5-6, 9, 22, 30, 59, 112);
[claim 15] wherein the consumable package comprises one of a box, pouch, or stack (par. 1, 44, 71, 89-90);  
[claim 18] wherein the communicating comprises a batched communication (par. 56, 58, 60-63, 90, 93, 105, 107);  
[claim 19] wherein the network comprises one of Wi-Fi, cellular, and Bluetooth (par. 56, 58, 60-63, 90, 93, 105, 107);  
[claim 20] wherein the network comprises the cloud (par. 56, 58, 60-63, 90, 93, 105, 107).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stralin, in view of US Publication 2013/0240554 to Strahlin et al.

9, Stralin differs from the limitations in that it is silent to the monitoring system, wherein the at least on sensor comprises at least paired sensors on either side of the opening.
However, Strahlin teaches and shows in Figures 2, 4a and 6, a paper goods dispenser (210) that utilizes a plurality of sensor units (420, 430), which each comprise a light source and detector element (par. 19, 22, 36, 40-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stralin to include a plurality of paired sensors for the advantage of determining a level of consumable goods at a plurality of points, with a reasonable expectation of success. 
  
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stralin.

In regards to claims 11 and 14, Stralin differs from the limitations in that it is silent to the monitoring system: wherein the time of flight sensor has an accuracy range of 5 mm to 2000 mm; [claim 14] wherein the receiver comprises solely a lid for the consumable. 
However, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05) (In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382).  Additionally, a mere change in size or design choice of a component is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stralin, in view of US Publication 2017/0202410 to Epperley.

In regards to claims 16-17, Stralin differs from the limitations in that it is silent to the monitoring system: [claim 16] wherein the receiver comprises moisture proofing; [claim 17] wherein the moisture proofing comprises a secondary seal.
However, Epperley teaches and shows in Figures 1-3, a wet-wipe dispenser that utilizes a water tight container box (301) (par. 20). Further, moisture proofing and secondary seals are well-known to those of ordinary skill in the art. Additionally, a mere change in size or design choice of a component is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stralin to include a water tight dispenser box for the advantage of generating a desired system configuration, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886